DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/30/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered but are moot because the amendments made to the claims have necessitated a new grounds of rejection.
Response to Amendment
Regarding the objections to the claim, applicant has amended the claim to overcome the previously set forth objections. The previously set forth objections to the claims have been withdrawn. However, the amendments have raised new objections as outlined below.
Regarding the rejections to the claims under 35 U.S.C. §112, applicant has amended the claim to overcome the rejection. The rejections under 35 U.S.C. §112 have been withdrawn.
Regarding the rejections to the claims under 35 U.S.C. §103, the claims have been amended and has necessitated a new grounds of rejection as outlined below.
Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  
Regarding claim 1, “the characteristic of a cabin” in line 15 should read “the characteristic of the cabin” in order to avoid a lack of antecedent basis.  
Further regarding claim 1, “the one the characteristic of a cabin” in lines 20-21 should read “the characteristic of the cabin” in order to avoid being unclear and to avoid a lack of antecedent basis.
Regarding claim 13, “the characteristic of a cabin” in lines 15 and 21 should read “the characteristic of the cabin” in order to avoid a lack of antecedent basis.
Regarding claim 17, “the characteristic of a cabin” in lines 12 and 18 should read “the characteristic of the cabin” in order to avoid a lack of antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. (U.S. Patent Application Publication No. 2015/0197205 A1; hereinafter Xiong) in view of Magaña et al. (U.S. Patent Application Publication No. 2017/0197523 A1; hereinafter Magaña).
Regarding claim 13
processor (processor 812, see at least [0091] and Fig. 8); and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (controller 812 implemented through local digital storage, firmware, and/or other control hardware and/or software to execute the method, see at least [0091] and Fig. 8), comprising: 
detecting a user device associated with a user identity is within a predetermined distance of the vehicle (communication to identify first user is initiated when a user gets within range of a vehicle, see at least [0077]); 
determining an activity profile associated with the user identity, wherein the activity profile is one of a group of predetermined activity profiles (a plurality of pre-sets corresponding to the first user is accessed, see at least [0029] and Fig. 1; additional adjusted settings can also be set by the user, see at least [0067]); 
applying the activity profile to the vehicle to adjust the characteristic of a cabin of the vehicle to facilitate the user performing of an activity during navigation of the vehicle (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1);
Xiong does not disclose:
a safety parameter
However, Magaña teaches:
determining whether a user customization of a characteristic of a cabin of the vehicle defined in the activity profile is compatible with a defined safety range for an operating parameter of the vehicle (the ECU 26 determines whether the seat angle is in an improper position such as an angle that is less than or greater than the predetermined threshold range, see at least [0033]); 
in response to determining that the user customization of the characteristic of the cabin of the vehicle is compatible with the defined safety range for the operating parameter of the vehicle, applying the activity profile to adjust the characteristic of a cabin (seat monitoring module compares the seat angle monitoring angle output at step 602 to determine whether the angle is within the recommended predetermined threshold range and if it is within the threshold, an alarm condition is not detected, see at least [0062] and [0065]-[0066])
in response to determining that the user customization of the characteristic of the cabin of the vehicle is not compatible with the defined safety range for the operating parameter of the vehicle, preventing application of the activity profile to the vehicle to adjust the characteristic of a cabin of the vehicle. (when the output is greater or lower than the predetermined threshold range the alarm is triggered, see at least [0066]-[0067] and Fig. 6; a notification is also triggered to notify the driver how much the current seat angle needs to be adjusted to remove the alarm condition, see at least [0043])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-set for a seat disclosed by Xiong by adding the predetermined seat angle threshold taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to prevent “an improper seat position or poor posture condition” (see [0006]).
Regarding claim 14, the combination of Xiong and Magaña teaches the elements above and Xiong further discloses:
determining a group of predetermined characteristics of the cabin associated with the activity profile (a plurality of pre-sets are identified for the first user, see at least [0029] and Fig. 1) **Examiner sets forth the plurality of pre-sets can be mapped as a profile and each pre-set in the plurality of pre-sets is a predetermined characteristic.; and 
configuring a group of cabin systems of the vehicle to adjust the cabin, wherein at least one of the group of cabin systems is configured based at least in part on at least one of the group of predetermined characteristics (controller applies the pre-sets corresponding to the user, see at least [0031] and Fig. 1; pre-sets can be modified based on adjusted settings of the user, see at least [0036] and Fig. 2).
Regarding claim 15, the combination of Xiong and Magaña teaches the elements above but Xiong does not disclose:
defined safety range is associated with a safety of a payload of the vehicle
Regarding claim 16, the combination of Xiong and Magaña teaches the elements above and Xiong further discloses:
wherein the at least one characteristic further comprises at least one of a behavior, the location, or the orientation associated with an object in the cabin, and the object is selected from a group consisting of a table, a chair, a window, a projector, a projection screen, a power source, a light source, an audio system, a video system, a telecommunications system, a computing device, an air conditioning system, or a heating and cooling system (pre-sets may correspond to seat position, temperature, mirror positions, steering wheel position, etc. and pre-set objects may be seats, temperature, user display, volume, brightness of display, dash board, see at least [0032])
Regarding claim 17, Xiong discloses:
A non-transitory machine readable medium, comprising executable instructions that, when executed a processor of a device, facilitate performance of operations, comprising (memory 814 contains software and programs, see at least [0094]):
receiving data indicative of an identity of a user (a controller, control system and/or control circuitry of a car identifies a user by either a key, cellphone, user interaction, biometric data, other Bluetooth devices, etc., see at least [0027] and Fig. 1); 
determining, based on the identity of the user, an activity profile, wherein the activity profile is one of a group of predetermined activity profiles (a plurality of pre-sets corresponding to the first user is accessed to configure the environment of a car according to the pre-sets, see at least [0029] and Fig. 1); 
applying the activity profile to a vehicle to adjust at least one characteristic of a cabin of the vehicle (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1); 
Xiong does not explicitly disclose:
a safety margin
transmitting an indication that the activity profile has been successfully applied

determining whether a user customization of a characteristic of a cabin of the vehicle defined in the activity profile is compatible with a defined safety limit for an operating parameter of the vehicle; (the ECU 26 determines whether the seat angle is in an improper position such as an angle that is less than or greater than the predetermined threshold range, see at least [0033])
in response to determining that the user customization of the characteristic of the cabin of the vehicle is compatible with the defined safety limit for the operating parameter of the vehicle, applying the activity profile to a vehicle to adjust at least one characteristic of a cabin of the vehicle, and transmitting an indication that the activity profile has been successfully applied (seat monitoring module compares the seat angle monitoring angle output at step 602 to determine whether the angle is within the recommended predetermined threshold range and if it is within the threshold, an alarm condition is not detected, see at least [0062] and [0065]-[0066]) *Examiner sets forth the indication is the absence of an alarm
in response to determining that the user customization of the characteristic of the cabin of the vehicle is not compatible with the defined safety limit for the operating parameter of the vehicle, preventing application of the activity profile to the vehicle to adjust the characteristic of a cabin of the vehicle, and transmitting an indication that the activity profile has not been applied. (when the output is greater or lower than the predetermined threshold range the alarm is triggered, see at least [0066]-[0067] and Fig. 6; a notification is also triggered to notify the driver how much the current seat angle needs to be adjusted to remove the alarm condition, see at least [0043])

Regarding claim 18, the combination of Xiong and Magaña teaches the elements above and Xiong further discloses:
obtaining, from a server, the activity profile associated with the user (the car accesses the user’s pre-sets and settings which are stored on a server or the like, see at least [0041])
Regarding claim 19, the combination of Xiong and Magaña teaches the elements above and Xiong further discloses:
receiving a user setting (user’s portable device 516 is able to communicate with computer 520 to update or modify pre-sets, see at least [0058] and [0061]-[0062]); and
adjusting the cabin based on the user setting (user specified pre-sets and modifications to pre-sets to the car are implemented, see at least [0064])
Regarding claim 20 the combination of Xiong and Magaña teaches the elements above but Xiong does not disclose:
The defined safety limit is related to a safety of a passenger during operation of the vehicle (predetermined threshold is to ensure driver is properly seated to avoid adverse impact of health, see at least [0002])
.
Claims 1-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Blanc-Paques et al. (U.S. Patent Application Publication No. 2019/0318159 A1; hereinafter Blanc-Paques) and further in view of Magaña.
Regarding claim 1, Xiong discloses:
receiving, by a processor of a vehicle, from a user device, data indicative of an identity of a user (a controller, control system and/or control circuitry of a car identifies a user by either a key, cellphone, user interaction, biometric data, other Bluetooth devices, etc., see at least [0008], [0027], and Fig. 1); 
receiving, by the processor, an activity profile associated with the identity of the user, wherein the activity profile is one of a group of activity profiles associated with the identity of the user (a plurality of pre-sets corresponding to the first user is accessed to configure the environment of a car according to the pre-sets, see at least [0029] and Fig. 1); 
applying, by the vehicle, the activity profile to the vehicle to adjust at least one characteristic of a cabin of the vehicle to facilitate a performance of an activity by the user during navigation of the vehicle (the controller automatically applies the pre-sets corresponding to the user to configure an automobile in accordance with a user’s preferences, see at least [0031] and Fig. 1) 
Xiong does not explicitly disclose:
receiving, by the processor, a request to navigate from a starting point to a destination point;
navigating the vehicle from the starting point to the destination point
a safety parameter
However, Blanc-Paques teaches:
receiving, by the processor, a request to navigate from a starting point to a destination point (destination location is specified by a user in a ride request, see at least [0028]);
navigating the vehicle from the starting point to the destination point (autonomous vehicle executes navigational actions in order to navigate toward the destination location, see at least [0028])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-sets applied to a vehicle disclosed by Xiong by adding a navigation to a destination taught by Blanc-Paques. One of ordinary skill in the art would have been motivated to make this modification in order to navigate a user to a desired location (see Blanc-Paques [0028]).
Additionally, Magaña teaches:
determining, by the processor, whether a user customization of a characteristic of a cabin of the vehicle defined in the activity profile is compatible with a defined safety margin for an operating parameter of the vehicle; (the ECU 26 determines whether the seat angle is in an improper position such as an angle that is less than or greater than the predetermined threshold range, see at least [0033])
in response to determining that the user customization of the characteristic of the cabin of the vehicle is compatible with the defined safety margin for the operating parameter of the vehicle, applying, by the vehicle, the activity profile to the vehicle to adjust at least one characteristic of a cabin (seat monitoring module compares the seat angle monitoring angle output at step 602 to determine whether the angle is within the recommended predetermined threshold range and if it is within the threshold, an alarm condition is not detected, see at least [0062] and [0065]-[0066])
in response to determining that the user customization of the characteristic of the cabin of the vehicle is not compatible with the defined safety margin for the operating parameter of the vehicle, preventing, by the vehicle, application of the activity profile to the vehicle to adjust the characteristic of the cabin of the vehicle (when the output is greater or lower than the predetermined threshold range the alarm is triggered, see at least [0066]-[0067] and Fig. 6; a notification is also triggered to notify the driver how much the current seat angle needs to be adjusted to remove the alarm condition, see at least [0043])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pre-sets applied to a vehicle disclosed by Xiong and the navigation to a destination taught by Blanc-Paques by adding the predetermined seat angle 
Regarding claim 2, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
determining a predetermined characteristic of the cabin associated with the activity profile (a plurality of pre-sets are identified for the first user, see at least [0029] and Fig. 1) **Examiner sets forth the plurality of pre-sets can be mapped as a profile and each pre-set in the plurality of pre-sets is a predetermined characteristic. 
configuring a cabin system of the vehicle based at least in part on the predetermined characteristic to adjust the characteristic of the cabin (controller applies the pre-sets corresponding to the user, see at least [0031] and Fig. 1; pre-sets can be modified based on adjusted settings of the user, see at least [0036] and Fig. 2)
Regarding claim 3, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
transmitting, by the processor, a user setting to a server to facilitate adjustment of the predetermined characteristic based at least in part on the user setting of the user and at least one additional user setting from other users (the settings and/or pre-sets may be stored in a server to be accessed by the car and a user’s device, see at least [0041]; some pre-sets can be applied based on one or more other users, see at least [0028])
Regarding claim 4, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
receiving, by the processor from the user device, a user setting; and adjusting, by the processor, another characteristic of the cabin based on the user setting (one or more user settings are detected, determined, and/or learned for one or more of the pre-sets to adjust or modify a setting and/or pre-set, see at least [0036]-[0037] and Fig. 2).
Regarding claim 5, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above but Xiong and Blanc-Paques does not teach:
Defined safety margin is related to a safety factor associated with operation of the vehicle
However, Magaña teaches:
Defined safety margin is related to a safety factor associated with operation of the vehicle (proper positioning while driver enhances the driver’s effectiveness while driving the vehicle, see at least [0002])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-set for a seat disclosed by Xiong by adding the predetermined seat angle threshold taught by Magaña. One of ordinary skill in the art would have been motivated to make this modification in order to “improve the driver’s posture and help reduce pain, discomfort, and muscle fatigue, which also enhances the driver’s effectiveness while driving the vehicle” (see [0002]).

Regarding claim 6, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
wherein the characteristic further comprises at least one of a behavior, the location or the orientation associated with an object in the cabin, and the object is selected from a group consisting of a table, a chair, a window, a projector, a projection screen, a power source, a light source, an audio system, a video system, a telecommunications system, a computing device, an air conditioning system, or a heating and cooling system (pre-sets may correspond to seat position, temperature, mirror positions, steering wheel position, etc. and pre-set objects may be seats, temperature, user display, volume, brightness of display, dash board, see at least [0032])
Regarding claim 7, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
wherein the request is a first request, and further comprising transmitting, by the processor, a second request associated with the user to a server, wherein the activity profile is received from the server subsequent to the transmitting the second request (a user may modify a setting to be recorded and update the pre-set that is stored in the server, see at least [0034], [0036], and [0041]).
Regarding claim 8, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
the activity profile is received from the user device (through communication with the user’s portable device 516, the car is able to store and access pre-sets, see at least [0058])
Regarding claim 9, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
the data comprises biometric authentication data, and wherein the applying is performed prior to the navigating (biometric identification can be used to identify the user, see at least [0027]; the pre-sets may be implemented before the user enters and starts the car, see at least [0072]).
Regarding claim 12, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above and Xiong further discloses:
the data is received with the activity profile (pre-sets are identified corresponding to the identified user, see at least [0029] and Fig. 1)
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Xiong in view of Blanc-Paques and Magaña as applied to claim 1 above, and further in view of Penilla et al. (U.S. Patent Application Publication No. 2019/0263424 A1; hereinafter Penilla).
Regarding claim 10, the combination of Xiong, Blanc-Paques, and Magaña teaches the elements above but does not teach:
wherein the user device is s first user device, the user is a first user, and the activity profile is a first activity profile, and further comprising:
receiving, by the processor, an indication to transfer profile setting privileges to a second user; 
receiving, by the processor from a second user device associated with the second user, a second activity profile to apply to the vehicle, wherein the second activity 
applying, by the vehicle, the second activity profile to the vehicle to adjust the characteristic of the cabin.
However, Penilla teaches:
receiving, by the processor, an indication to transfer profile setting privileges to a second user (user 1 creates a new user 2, see at least [0101] and Fig. 2); 
receiving, by the processor from a second user device associated with the second user, a second activity profile to apply to the vehicle, wherein the second activity profile is one of the group of predetermined activity profiles and different from the first activity profile (user 2 has a separate set of profile settings that may be altered and has a set of predetermined driving characteristics, modes, and other settings, see at least [0104]-[0105] and Figs. 4-5); and 
applying, by the vehicle, the second activity profile to the vehicle to adjust the at least one characteristic of the cabin (with the user 2 (CHILD) login, the user can adjust a setting such as the radio station, streaming service, and driving mode, see at least [0105] and Fig. 5).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the application of user pre-sets to a vehicle disclosed by Xiong, the navigation taught by Blanc-Paques, and the predetermined seat angle threshold taught by Magaña by adding the second user settings taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to “allow each user to 
Regarding claim 11, the combination of Xiong, Blanc-Paques, Magaña, and Penilla teaches the elements above but the combination of Xiong, Blanc-Paques, and Magaña does not teach:
determining, by the processor, that a distance between the second user device and the vehicle is above a threshold;  - 66 -PATENT Attorney Docket No.: 2019-0018 (55522.59US01) 
transmitting, by the processor to the first user device, a second request for a confirmation to transition to the first activity profile; and 
transitioning, by the processor, to applying the first activity profile and the first user setting to the vehicle in response to receiving the confirmation.
However, Penilla teaches:
determining, by the processor, that a distance between the second user device and the vehicle is above a threshold (a user’s settings are synced to a vehicle when the user is in proximity to the vehicle, see at least [0138]); **examiner sets forth that if the user is not within proximity of the vehicle, the sync would not start  - 66 -PATENT Attorney Docket No.: 2019-0018 (55522.59US01) 
transmitting, by the processor to the first user device, a second request for a confirmation to transition to the first activity profile (user logs out of the vehicle indicating user has terminated use of the vehicle, see at least [0124]; once the user stops using the EV, the car can go back to the normal mode, see at least [0141]; user can import user settings on a friend’s vehicle or rental vehicle, see at least [0143]); examiner sets forth that reverting to a normal mode when using a friend’s vehicle would result in reverting to the friend’s original configuration or a rental company’s original configuration
transitioning, by the processor, to applying the first activity profile and the first user setting to the vehicle in response to receiving the confirmation (once the user stops using the EV, the car can go back to the normal mode, see at least [0141]).
Xiong also discloses that in the presence of children, a different set of pre-sets may be applied and when a child is not detected, a user’s different pre-set is used (see Xiong [0028]). In light of these pre-sets which are dependent on the detected users, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the user pre-sets applied to a vehicle disclosed by Xiong and the navigation taught by Blanc-Paques and the predetermined seat angle threshold taught by Magaña by adding the transition back to a different profile taught by Penilla. One of ordinary skill in the art would have been motivated to make this modification in order to allow “users to sync a vehicle with a user's custom settings stored in the user's portable device” when using a shared vehicle (see Penilla [0138]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Levine (U.S. Patent No. 7,703,801 B2) teaches a seat and distance sensor to detect a safe air-bag distance and halting or issuing an audible/visible warning when the minimum safe distance is encroached upon.
Yetukuri et al. (U.S. Patent Application Publication No. 2019/0299814 A1) teaches a predetermined limit of rearward travel of seats in a vehicle and warning messages to an occupant indicating that a recline angle is greater than the limit.
Miranda Nieto et al. (U.S. Patent Application Publication No. 2018/0236900 A1) teaches notifying an operator regarding safety of configurations of child seats.
Perez Barrera et al. (U.S. Patent Application Publication No. 2018/0312083 A1) teaches a safety factor and threshold amount for seat changes within a vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662